Citation Nr: 0415337	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  98-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to March 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In February 
2002, the veteran testified before a Hearing Officer at the 
RO.  

The Board notes that the veteran has withdrawn his appeals of 
the issues of service connection for a gastrointestinal 
disability and hearing loss.  Accordingly, the Board finds 
that such issues are no longer within its jurisdiction.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is 
without the authority to proceed on an issue if the veteran 
indicates that consideration of that issue should cease); see 
also 38 C.F.R. § 20.204 (2003).  

As set forth below, a remand of this matter is required.  
This appeal will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify a claimant of the information and 
evidence necessary to substantiate a claim, including which 
portion of any such information and evidence is to be 
provided by which party.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not yet received the 
required notification regarding the issues on appeal.  

In addition, it appears that the veteran applied for 
disability benefits from the Social Security Administration 
(SSA) in 1996.  The RO must attempt to obtain records from 
SSA prior to resolution of the veteran's appeal.  See 38 
U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2003); see also Tetro v. Gober, 14 Vet. 
App. 110 (2000) (holding that VA has a duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists).  

In view of the foregoing, this matter is remanded for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession.  It appears that the veteran 
filed his claim for disability benefits 
in 1996.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




